Citation Nr: 0121697	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  98-20 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of a right ankle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the veteran's claim for 
service connection for residuals of a right ankle fracture.  


FINDINGS OF FACT

1.  In an October 1994 rating decision, service connection 
for residuals of a right ankle fracture was denied; the 
veteran did not initiate a timely appeal of this decision, 
and it became final.  

2.  Evidence presented since the final October 1994 decision 
is either cumulative and redundant of evidence already 
presented or, when considered alone or in conjunction with 
all of the evidence of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The October 1994 RO decision denying service connection 
for residuals of a right ankle fracture is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2000).

2.  Evidence received since the final October 1994 RO 
decision is not new and material; the veteran's claim of 
entitlement to service connection for residuals of a right 
ankle fracture.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that the VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
medical or lay evidence, not previously provided to the 
Secretary if it is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The RO notified the veteran of its denial of his claim for 
service connection for bilateral hearing loss in October 1994 
and provided him a copy of the rating decision with an 
explanation of his appellate rights.  In August 1997, the 
veteran attempted to reopen his claim for service connection 
for residuals of a right ankle fracture.  In August 1997, the 
RO notified the veteran of the new and material evidence 
needed to reopen the claim.  The veteran responded in August 
1997 and in October 1997, providing the RO with the names of 
medical facilities where he had received treatment.  The RO 
contacted those facilities, and received some records.  
Records from the Social Security Administration and from VA 
were also added to the record.  A letter and an attached 
rating action in May 1998 notified the veteran that the claim 
had been denied.  An October 1998 statement of the case and a 
May 2001 supplemental statement of the case also provided the 
veteran with additional information regarding the evidence 
necessary to complete his claim.  Finally, in June 2001, the 
veteran presented testimony at a Travel Board hearing.  As 
such, the requirements of VCAA have been met.

Factual Background

In an October 1994 rating decision, the veteran was denied 
service connection for residuals of a right ankle fracture.  
The evidence considered in making this determination included 
service medical records that did confirm a right ankle 
strain, which was cast; however, x-rays of the right ankle 
taken during service were negative for any evidence of a 
fracture.  Also considered was a report of an August 1994 VA 
medical examination, including an X-ray film of the right 
ankle, which was negative for evidence of a fracture.  The RO 
concluded that the evidence did not support a finding that 
the veteran developed a right ankle disorder during service.  
There was no timely appeal of this decision.

Subsequent to the October 1994 rating action, additional 
evidence was received.  A June 1989 report from the Lourdes 
Hospital notes that the veteran was seen for right foot pain 
after dropping 35 pounds of steel on his foot.  No prior 
history of a right ankle disability was noted at that time.  
A fracture of the navicular bone of the foot was diagnosed.  

Social Security Administration reveal that the veteran was 
found eligible in September 1995 for disability benefits 
based on low back pain, bilateral numbness of the legs, and 
numbness of the left hand.  No specific findings regarding 
the right ankle were noted.  

The veteran filed in August 1997 to reopen his claim for 
service connection for residuals of a right ankle fracture.  
He also submitted a photograph of himself during service, 
standing with a pair of crutches and his right ankle in a 
cast, and gave a list of private medical care providers from 
whom he has sought treatment subsequent to service.  

In response to records requests by the RO, two private 
hospitals, UHS-Wilson and Binghamton General, stated that 
they had no medical records concerning the veteran.  

Records were received in January 1998 from Chenango Bridge 
Medical Group, a medical practice at which the veteran had 
sought treatment since the early 1970's.  The records 
contained no findings of a current or healed right ankle 
fracture.  

In a May 1998 rating decision, the veteran's application to 
reopen his claim for service connection for residuals of a 
right ankle fracture was denied, based on the lack of new and 
material evidence.  He appealed the decision in a timely 
fashion.  

In May 2001, the RO reconsidered the veteran's application, 
and reopened his claim for service connection for residuals 
of a right ankle fracture.  However, his reopened claim was 
then denied on the merits.  

The veteran was afforded a personal hearing before the 
undersigned Board member in June 2001.  He testified on his 
own behalf, along with his wife.  The veteran stated that 
subsequent to service, he was treated by a Dr. Peterson for a 
right ankle disability, and he offered to get those treatment 
records to submit to the VA.  He also asserted that he 
suffered a hairline fracture of his right ankle during 
service, and this injury continues to cause him problems with 
pain and mobility.  The veteran was given an additional 45 
days to submit new evidence.  To date, the veteran has not 
provided the VA with any additional private treatment 
records.  

Analysis

In an October 1994 decision, the RO denied the veteran's 
claim for service connection for residuals of a right ankle 
fracture.  In the absence of a timely appeal, this RO 
decision is final and may only be reopened if new and 
material evidence is added to the record.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2000).  

As a preliminary matter, the RO determined in May 2001 that 
the veteran had submitted new and material evidence with 
which to reopen his claim.  Nevertheless, the Board is not 
bound by the RO's analysis of the claim, and indeed, must 
make a preliminary decision that new and material evidence 
has been presented before addressing the merits of claim, as 
this step represents a mandatory jurisdictional requirement 
under 38 U.S.C.A. §§ 5108 and 7104 (West 1991 & Supp. 2001).  
Butler v. Brown, 9 Vet. App. 167, 171 (1996) [citing Barnett 
v. Brown, 8 Vet. App. 1, 4, aff'd 83 F.3d 1380 (Fed. Cir. 
1996)].  Thus, veteran's claim must be subject to scrutiny 
under 38 U.S.C.A. § 5108 (West 1991) and 38 C.F.R. § 3.156 
(2000); only if these legal requirements are met may it be 
considered on the merits.  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2001); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which bears directly and substantially on 
the issue at hand, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (2000); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

When the veteran's claim for service connection for residuals 
of a right ankle fracture during service was first denied, 
the RO found no evidence of a right ankle fracture during 
service.  In support of his application to reopen his claim, 
the veteran has submitted private medical treatment records, 
a photograph of himself during service, and his own 
contentions.  For the reasons to be discussed below, none of 
this evidence is new and material, and his claim for service 
connection for residuals of a right ankle fracture cannot be 
reopened.  

Considering first the additional medical treatment records 
offered by the veteran, these records neither establish that 
the veteran fractured his right ankle during service, nor 
that he has a current right ankle disability resulting from 
such an injury.  Of the four private medical care providers 
cited by the veteran, two responded that they had no 
treatment records for the veteran.  Records from Lourdes 
Hospital confirmed a fracture of the right foot in 1989, but 
this injury was attributed to a heavy weight striking the 
veteran's foot at his work, many years subsequent to service.  
No history of a right ankle fracture was noted at that time.  
Likewise, treatment records from the veteran's doctors at the 
Chenango Bridge Medical Group contain no diagnosis of or 
treatment for a right ankle fracture.  Thus, even if new, the 
private medical records submitted by the veteran fail to be 
material; that is, they fail to bear directly and 
substantially on the issue at hand, and are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2000).  Hence, these records are insufficient to serve as a 
basis to reopen the veteran's claim.  

The veteran has also submitted a picture of himself standing 
with a pair of crutches and his right ankle in a cast.  While 
this photograph is not previously of record, it is 
nonetheless cumulative and redundant of other evidence 
already considered.  At the time of the October 1994 denial, 
his service medical records were of record, and they clearly 
noted that the veteran's right foot and ankle were cast due 
to a sprain.  Thus, this photograph sheds no additional light 
on the veteran's claim, and does nothing to support the 
veteran's allegation that his right ankle was fractured 
during service.  Because this evidence is cumulative and 
redundant of evidence already of record at the time of the 
original denial, it is not new and cannot serve as a basis to 
reopen the veteran's claim.  

Finally, the veteran has offered his own contentions, both in 
writing and by way of testimony at his June 2001 personal 
hearing before a member of the Board.  The veteran has stated 
that he fractured his right ankle during service, and as a 
result, continues to experience pain and limited mobility due 
to this injury.  However, the veteran's lay statements of 
medical diagnosis are insufficient, by themselves, to reopen 
a previously denied claim.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  Thus, his contentions cannot be accepted by the 
Board as new and material evidence.  

Because the veteran has not submitted any new and material 
evidence, his claim for service connection for residuals of a 
right ankle fracture is not reopened, and service connection 
remains denied.  


ORDER

New and material evidence has not been presented to reopen 
the veteran's claim for service connection for residuals of a 
right ankle fracture, and service connection remains denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

